UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

MICHAEL STEPHEN LANCELLOTTI , )
Plaintiff, g
v. § Civil Action No. 08-2179 (RJL)
FEDERAL BUREAU OF PRISONS, et al., §
Defendants. g

ORDER
For the reasons stated in the accompanying l\/Iernorandum, it is this 1 day of January

ORDERED that defendants’ motion to dismiss [Dkt. No. 15] is GRANTED as

2010,

conceded; and it is

FURTHER ORDERED that this case is DISMISSED. This is a final appealable Order.

RICHA ON
United States District Judge